Exhibit 10.17

AMENDMENT TO THE

FINANCIAL ADVISOR RETENTION PROGRAM

UNDER THE LEGG MASON, INC. 1996 EQUITY INCENTIVE PLAN

WHEREAS, the Compensation Committee of Legg Mason, Inc. (the “Compensation
Committee”) previously adopted the Financial Advisor Retention Program (the
“Program”) under the Legg Mason, Inc. 1996 Equity Incentive Plan, as amended
from time to time; and

WHEREAS, in connection with the transactions contemplated by the Transaction
Agreement, dated as of June 23, 2005, (the “Transaction Agreement”) by and
between Citigroup Inc. and Legg Mason, Inc, (“Legg Mason”), the Compensation
Committee desires to amend the Program, in accordance with Section 20 thereof,
contingent upon the consummation of the transactions contemplated by the
Transaction Agreement, to (i) provide for the accelerated vesting of that
portion of the retention award credited to the account of each financial advisor
who is a PC/CM Continuing Business Employee (as defined in the Transaction
Agreement), that is scheduled to vest on or before December 31, 2006,
(ii) provide that, for purposes of the Program, the employment of each financial
advisor who is a PC/CM Continuing Business Employee will terminate as of the
Closing Date (as defined in the Transaction Agreement), and (iii) provide that,
effective as of the Closing Date, the Program shall terminate and all vested
accounts thereunder shall be paid out as soon as practicable.

NOW, THEREFORE, effective as of the Closing Date, the Program is here amended as
follows:

1. Section 1 of the Program is hereby amended by adding the following at the end
thereof:

In connection with the transactions contemplated by the Transaction Agreement,
the Compensation Committee of the Company has approved certain amendments to the
Program, effective as of the Closing Date and contingent upon the consummation
of the transactions contemplated by the Transaction Agreement, to (i) provide
for the accelerated vesting of that portion of the Retention Award credited to
the Account of each Financial Advisor who is a PC/CM Continuing Business
Employee that is scheduled to vest on or before December 31, 2006 and
(ii) provide that, for purposes of the Program, the employment of each Financial
Advisors who is a PC/CM Continuing Business Employee shall terminate as of the
Closing Date.

2. The following definition is hereby added to Section 2 of the Program:

“Closing Date” has the meaning set forth in the Transaction Agreement.

3. The following definition is hereby added to Section 2 of the Program:

“PC/CM Continuing Business Employee” has the meaning set forth in the
Transaction Agreement.

 

1



--------------------------------------------------------------------------------

4. The following definition is hereby added to Section 2 of the Program:

“Transaction Agreement” means the Transaction Agreement, dated as of June 23,
2005, by and between Legg Mason and Citigroup Inc.

5. Section 7(a) of the Program is hereby amended by adding the following
paragraph at the end thereof:

Contingent upon the consummation of the transactions contemplated by the
Transaction Agreement, for purposes of determining the amount of any
distribution payable to any Financial Advisor who is a PC/CM Continuing Business
Employee, the amount of the Financial Advisor’s Retention Awards credited to the
Financial Advisor’s Account that is scheduled to vest on or before December 31,
2006, shall be fully vested as of the Closing Date. Such Financial Advisor’s
Account shall be distributed in accordance with the terms and conditions of the
Program. As a result of, and subject to, the consummation of the transactions
contemplated by the Transaction Agreement, for purposes of the Program, the
employment of each Financial Advisors who is a PC/CM Continuing Business
Employee shall terminate as of the Closing Date. Accordingly, contingent upon
the consummation of the transactions contemplated by the Transaction Agreement,
with respect to any portion of such Financial Advisor’s Retention Awards
credited to such Financial Advisor’s Account that is scheduled to vest on or
after January 1, 2007, the unvested portion of such Financial Advisor Account
shall be forfeited in its entirety without any payment therefor.

6. Section 8 of the Program is hereby amended by adding the following subsection
(e) at the end thereof:

(a) Notwithstanding the foregoing, with respect to any amounts payable pursuant
to the last paragraph of Section 7(a), payments shall be made as soon as
practicable.

7. Section 20 of the Program is hereby amended by adding the following sentence
at the end thereof:

Effective as of the Closing Date, the Plan shall be terminated and all vested
Accounts shall be paid out as soon as practicable.

 

2